Braley,' J.
This is an action of contract to recover the balance due on an alleged sale by the plaintiff to the defendant of nine fur coats. The answer is a general denial with a plea of payment and averments that the contract was a "sale or return” agreement, and that the coats were defective. The defences of payment, and that the coats were defective are disposed of by the adverse findings of the trial judge, which are supported by the record. It was further found that on previous transactions the defendant had purchased coats fabricated not wholly of fur, some of which he returned to the plaintiff who credited them on his account. But the coats in question were bought May 26, 1925, on an order given to the plaintiff’s salesman, on the face of which printed in red ink were the words, “No verbal agreement *534valid unless stipulated on this order,” and a duplicate of the order was given to the defendant. The plaintiff’s place of business was in New York, and, when coats were shipped, the invoice not only stated the items with the price, but on the invoice, .also printed in red ink, these words appeared, “No allowance will be made or goods taken back if kept over 5 days. If this bill is not in every particular just as trade was made, we must be notified at once as no change of terms or prices will be allowed at settlement. All accounts must be settled with the firm only.”
The first shipment of seven coats was received on or about July 31, and the last shipment of two coats was on or about August 14, 1925. Prior to September 9, 1925, no complaint was made concerning the character or quality of the coats, or of any failure of the plaintiff to comply with the terms of purchase, and the defendant offered the coats for sale in the regular course of his business. On September 9, 1925, the defendant, however, attempted to return six of the coats, and, upon the plaintiff’s declining to receive them, he wrote numerous letters to the plaintiff referring to their former dealings in the acceptance of goods returned, and urging similar consideration in the settlement of his last purchase, and that the plaintiff’s salesman had told him that he could order verbally and return for credit what he could not sell. These letters were admitted without objection by the plaintiff, but the defendant excepted to the’admission of the plaintiff’s letters in reply. The replies were in response to the defendant’s representations of previous bargains where the privilege of returning the goods had been recognized, and to his urgent demand that the plaintiff should recede from insisting upon compliance with the strict terms of the contract. The letters of the plaintiff were competent in so far as they tended to deny or to explain the statements in the defendant’s letters, as well as to meet the defendant’s further contention that the limitation had been waived. Buffum v. York Manuf. Co. 175 Mass. 471, 474, and.cases cited.
It is contended that under G. L. c. 106, § 21, Rule 3, the coats were delivered “on sale or return,” and, the.offer to *535return having been refused, there was no sale and the plaintiff cannot recover. See Hunt v. Wyman, 100 Mass. 198. Wartman v. Breed, 117 Mass. 18. The trial judge was warranted in finding that the order and acceptance constituted the contract, and rightly ruled there was a sale with the right to return within five days if the coats were not as represented. Shohfi v. Rice, 241 Mass. 211. It follows that the defendant was liable for the price, and that'his first, sixth, eighth, ninth and tenth requests were denied rightly.